Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant's amendment and response dated 6/15/2021, which amended claims 1, 2, 8, 10, 12 and 23-25, has been entered into the record.  Claims 1-13 and 21-27 are pending.  Claim 27 is withdrawn from consideration as being directed to a non-elected invention.  Claims 1-13 and 21-26 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Objection/Rejection - Withdrawn
The objection to claims 8, 12 and 25 has been withdrawn in view of Applicant’s amendments to these claims.
The rejection of claims 2, 8 and 24 under 35 U.S.C. § 112(b) has been withdrawn in view of Applicant’s amendments to these claims.

Claim Objection
Claim 23 is objected to due to the following informality:
Claim 23 has been amended to “wherein the method has a total hydrogen conversion rate of 90% of the more of the hydrogen in the supply gas” (emphasis added), which appears that the “of the more” is a typographical error.  It is suggested that the claim be amended to “wherein the method has a total hydrogen conversion rate of 90% or more of the hydrogen in the supply gas.”

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

Claims 1-13 and 21-25 remain rejected under 35 U.S.C. § 103 as being unpatentable over Dalla-Betta et al (U.S. PGPUB 2013/0189763; 2013; “Betta”), further in view of Sefton, B. (U.S. PGPUB 2013/0065285; 2013; cited in the IDS dated 8/6/2019) and Hickey, R. (U.S. PGPUB 2012/0003706; 2012; cited in the IDS dated 8/6/2019).
Regarding claim 1, 3-6, 12 and 25, Betta teaches methods for efficiently mixing and dissolving gases, including but not limited to H2, CO2, CO, and/or O2, and particularly gases with relatively low solubility in aqueous solution, into a liquid containing microorganisms that consume or otherwise utilize the gases in the production of desired compounds by the microbes in the liquid media (paragraph 8; i.e. introducing a supply gas into a culture).  
Betta teaches the microorganisms utilized is a strain of the species Cupriavidus necator (e.g., Cupriavidus necator DSM number 531 or 541; paragraph 23).  
Betta also teaches methods for the capture and recirculation of unconsumed gas that passes through the liquid volume into the headspace such that it is again passed through the liquid volume for further mixing and dissolution of the gas into the liquid (paragraph 8; i.e., forming a recycle gas that is not separated).  The bioreactor is designed is to entrain and recirculate headspace gas into the biological growth or fermentation media, maximize gas usage and minimize net influent or effluent gas flows into or from the bioreactor (paragraph 8;  i.e., the gasses are utilized in the culture, they produce an off gas and form a recycle from the off gasses).  Betta teaches that the mixing of the 
Betta teaches that the reactors can contain different combinations of gases; for example, in a two-reactor system, one reactor can contain electron donor gases (e.g., H2-rich or CO-rich side), and the other reactor can contain electron acceptor gases (e.g. O2-rich side; paragraph 52).  
Betta teaches that the methods provide compositions for the capture of carbon dioxide from carbon dioxide-containing gas streams and/or atmospheric carbon dioxide or carbon dioxide in dissolved, liquefied or chemically-bound form through a chemical and biological process that utilizes obligate or facultative oxyhydrogen microorganisms in one or more carbon fixing process steps carried out within the bioreactor (paragraph 12).  
An additional feature with regards to the source, production, or recycling of the electron donors used by oxyhydrogen, hydrogen-oxidizing, carbon-monoxide oxidizing or chemoautotrophic microorganisms is to fix carbon dioxide into organic compounds and/or to synthesize longer carbon chain organic molecules from C1 chemicals (paragraph 24).  The electron donors used for carbon dioxide capture and carbon fixation can be produced or recycled electrochemically or thermochemically using power from a number of different renewable and/or low carbon emission energy technologies (paragraph 24). 
Betta also teaches that the methods provide compositions for the generation, processing and delivery of chemical nutrients needed for carbon-fixation and maintenance of oxyhydrogen or hydrogen-oxidizing or chemoautotrophic cultures, including but not limited to the provision of gaseous electron donors and/or gaseous 
Betta teaches that the methods provide compositions for chemical process steps that occur in series and/or in parallel with the chemosynthetic reaction steps occurring in the bioreactor that convert unrefined raw input chemicals to gaseous electron donors and/or gaseous electron acceptors that are suited for supporting the chemosynthetic carbon fixing step occurring in the bioreactor, convert energy inputs into a chemical form that can be used to drive chemosynthesis, and specifically into chemical energy in the form of gaseous electron donors and/or gaseous electron acceptors that are fed into the bioreactor (paragraph 15). 
Betta teaches that in-line sensors are utilized in the bioreactor which consist of devices that can measure parameters including but not limited to pH (e.g., pH meter), gas composition/content (e.g., GC or gas chromatograph), cell density (OD or Optical Density), temperature, pressure, liquid flow rate, redox potential or dissolved oxygen (DO electrical probes), and detectors for nutrients: nitrogen content (e.g., ammonium chloride or ammonium hydroxide) and other nutrients (paragraph 44; i.e., measuring the concentrations of the target components).  
Regarding claims 1 and 2, Betta also teaches that in-line sensors in the bioreactor feed data back to a controlling computer (central processing unit), which is used to determine how much gas feed stock should be added to the reactor via the gas, feed manifold and inlet valve (paragraph 45; i.e. measuring and then calculating an amount of the target components to be combined with the recycle gas to form the supply gas).  When 2 and H2 (paragraph 45).  Multiple gas feeds can also include oxygen, syngas or syngas components, where each are differentially controlled (paragraph 45; measuring and then calculating an amount of the target components to be combined with the recycle gas to form the supply gas, then introducing the calculated recycle and calculated amounts into the culture).  Betta teaches pressure sensor feeds back to gas flow in order to increase or decrease pressure or maintain a target pressure (paragraph 45).  Betta also teaches that liquid flow rate feeds back to the liquid pump, redox potential feeds back to the flow rates of H2, CO2, syngas, or O2, while dissolved oxygen (DO) feeds back to rates of flow of O2, H2, CO2, or syngas (paragraph 45).  That is, it was known in the art that gas and liquid flow rates, and pressure in the bioreactor are controlled, measured and flow rates calculated for the utilization of gases as substrates in the fermentation.
Regarding claims 1 and 3-6, Betta further teaches that gas chromatography (GC) or high pressure liquid chromatography (HPLC) is used for testing any compound concentrations in the media and re-direct stream that may be of interest for extraction or filtering or recovery (e.g., with secreted compounds such as but not limited to hydrocarbons, fatty alcohols, fatty acids, organic acids or alcohols) from the cell mass and/or the media (paragraph 46; e.g., GC or HPLC may be used to detect hydrocarbons). 
Processes that are run in batch mode or sequential batch mode, parameters including dissolved oxygen and/or a timeline are used to determine reaction completion (paragraph 49).  

Betta also teaches that along with nutrient levels, the waste product levels, dissolved oxygen and carbon dioxide, gas and liquid flow rates, agitation rate, and pressure in the bioreactor are controlled, where the operating parameters affecting carbon-fixation can be monitored with sensors (e.g. using a dissolved oxygen probe and/or an oxidation-reduction probe to gauge electron donor/acceptor concentrations) and can be controlled either manually or automatically based upon feedback from sensors through the use of equipment including but not limited to actuating valves, pumps, and agitators (paragraph 115).  
The dissolution of gases and nutrients needed to maintain the microbial culture in the bioreactor, to promote carbon-fixation, as well as the removal of inhibitory waste products, can be enhanced by agitation of the culture broth where the agitation needed is generated by the system of liquid circulation pumps, down tubes, and eductors or venturis of the bioreactor (paragraph 115).  Thus, agitation of the culture broth can be accomplished by recirculation of broth from the bottom of the bioreactor through the down tube, and eductor or venturi and by the consequent sparging of the broth with gases such 2, or CO), oxygen and/or air (paragraph 115).  
In view of the above, Betta teaches the measuring and calculating steps within claim 1, where Betta teaches that the bioreactor is supplied with inline sensors and computerized bioprocessing equipment that measures gas concentrations in the recycle gas and where the recycle gas can be adjusted with additional gasses. 
Regarding claim 1 and 22 concerning the amount of nitrogen in the supply gas, claim 1 (less than 5%) and claim 22 (less than 1%) are interpreted where the lower limit is zero.  Betta teaches that the gases being fed into the system are CO2 and H2 and that multiple gas feeds can also include oxygen where each are differentially controlled, which indicates that nitrogen is not in the system. 
Regarding claim 5, as noted above, Betta teaches controllable flow rates of oxygen and hydrogen.  It is further noted that Betta teaches in a set of experiments the rate of saturation of liquid phase with O2 over time (dissolved O2 (mg/L) vs. time (sec)) at two different reactor pressures within a bioreactor (paragraph 35; Fig. 6).  The headspace was first purged with 100% N2 until the dissolved O2 was undetectable, then the liquid circulation pump was shut off and the headspace was switched to 100% air at 100 ml/min for 10 minutes (paragraph 35; Fig. 6).  The liquid circulation pump was then restarted and the dissolved O2 increase was measured for several minutes (paragraph 35; Fig. 6).  The set of experiments demonstrates the gradual saturation of liquid phase with O2 over time where greater pressure leads to faster saturation kinetics (i.e., increased gas pressure is used to enhance gas dissolution; paragraph 64). 
prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the supply gas feed flow rate as a matter of routine experimentation as it is a recognized result effective variable.  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the supply gas feed flow rate with a reasonable expectation for successfully providing a supply gas feed flow rate for delivering substrates to the Cupriavidus necator in the bioreactor for the production of polyalkanoates, thus meeting the limitation of claim 5.
Regarding claims 7-9, Betta teaches that the methods include approaches where all the gases used in the process are mixed together in a single reactor, or gases are spatially separated in fluid connection, where multiple reactors are connected in series or in parallel, where separated reactors have an advantage of improved safety due to spatial separation of potentially explosive gas mixtures (paragraph 10). 
Betta further teaches that for reactors in series, fuel gases (e.g., H2 or CO) can be kept from mixing with air or O2, thus avoiding dangerous flammable or explosive gas mixes in the bioreactor headspace, which could otherwise build up with gas recirculation and increase requirements for headspace gases to be purged (paragraph 52; i.e., the recycle and supply streams are non-flammable prior to introduction into the culture).  
Additionally, Betta teaches that the oxygen content of a typical industrial or power plant flue gas is 2-6% (paragraph 108).  Carbon capture from a flue gas stream is performed by a hydrogen-oxidizing microorganism contained in the bioreactor that is 
Betta teaches that gases in addition to carbon dioxide that are dissolved into solution and fed to the culture broth or dissolved directly into the culture broth contained in the bioreactor include gaseous electron donors (e.g., hydrogen gas or carbon monoxide gas), but may include other electron donors such as but not limited to other gas constituents of syngas (paragraph 109).  
A controlled amount of oxygen can be maintained in the culture broth in the bioreactor, where oxygen will be actively dissolved into solution fed to the culture broth in the bioreactor and/or directly dissolved into the culture broth in the bioreactor (paragraph 110).  The dissolution of oxygen, carbon dioxide and/or electron donor gases such as but not limited to hydrogen and/or carbon monoxide, into solution within the bioreactor can be achieved using a system of compressors, flowmeters, and/or flow valves known to one skilled in the art of bioreactor scale microbial culturing, which can be fed into the eductor or venturi equipment in the bioreactor (paragraph 111).  
Betta also teaches that utilizing hydrogen as electron donor, the headspace gas composition is controlled such that the range of explosive hydrogen concentrations of 4 to 74.5% is avoided (paragraph 112).  
In view of the above, it would have been within the purview of one of ordinary skill in the art to control the supply and recycle via concentration and flow rate since Betta teaches the process is performed where at least two gas streams are introduced into the culture, where in-line sensors monitor the concentration of the gases within the reactor and concentrations of hydrogen and/or oxygen are controlled via flow rates so they 
Regarding claim 13, Betta teaches that biochemicals that can be produced using the bioreactor, microorganisms, and processes include organic chemicals including hydroxybutyrates such as the valuable compound polyhydroxybutyrate (PHB; paragraphs 142 and 193; i.e., production of polyalkanoates). 
Regarding claims 1 and 23, Betta teaches the utilization of a bioreactor that utilizes in-line sensors and equipment (e.g., computer controlled actuating valves, pumps, agitators, liquid circulation pumps, down tubes, eductors or venturis of the bioreactor, etc.) to maintain conditions of the culture that has the same chemoautotrophic organism with the same substrates (such as hydrogen, carbon dioxide and oxygen) to produce the same products (polyalkanoates, such as polyhydroxybutyrate) as instantly claimed.  In view of the above, the chemoautotrophic organisms within Betta (Cupriavidus necator, including Cupriavidus necator DSM number 531 or 541; paragraph 23) within the above equipped bioreactor would innately convert more than 85% (or 90%) of the hydrogen gas supplied to the culture in the production of products such as polyalkanoates. 
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same chemoautotrophic organism with the same substrates (such as hydrogen, carbon dioxide and oxygen) to produce the same products (polyalkanoates, such as polyhydroxybutyrate) as Applicant) is inherent and is not given patentable weight over the prior art.  A chemical composition In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
It is additionally noted in MPEP § 2112.02(I), that even though a prior art reference was silent with regard to a material’s property, that property can be shown to be inherent from Applicant’s specification (Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) where the Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease.  Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating).
In the instant case, as noted above, Betta teaches the microorganism utilized is a strain of the species Cupriavidus necator (e.g., Cupriavidus necator DSM number 531 or 541; paragraph 23), where Cupriavidus necator is the same chemoautotrophic strain utilized by Applicant (e.g. see instant claim 12).  The originally filed specification indicates that the chemotrophic organism within the culture is Cupriavidus necator (paragraphs 11 and 51; see also instant claim 12).  The originally filed specification (paragraph 37) also indicates that in general, the lower the hydrogen molar flow rate in the off-gas relative to that of the supply gas, the higher the consumption of the supply gas hydrogen by the culture.  Further, more than 90% of the hydrogen in the supply gas (e.g., more than 92%, Cupriavidus necator) property, that property (i.e., the hydrogen conversion rates of the chemoautotrophic organism culture within instant claims 1 and 23) can be shown to be inherent from Applicant’s specification, as provided in instant claim 12, paragraphs 11, 37 and 51.
Regarding claim 24, Betta teaches that utilizing the methods and bioreactor as noted above, cell density (concentration) of the culture of chemoautotrophic organism utilizing the same substrates is 9-15.2  g/L (paragraphs 214, and 231).
Although Betta teaches the above, it does not explicitly teach that the concentration of the supply gas has a nitrogen concentration less than 5% (v/v), and does not explicitly teach that the recycle gas is from a portion of off-gas.  Further, Betta does not explicitly teach that the recycle gas is formed from more than 50% of the off gas, and that the target components have concentration ranges as claimed in claim 21   
Regarding claims 1, 10, 21 and 22, Sefton teaches methods for employing chemoautotrophic microorganisms to capture carbon from industrial waste where the bioreactor is fed the waste stream from the source, which provides carbon to the microorganisms, and is also fed hydrogen, from which the microorganisms derive their energy (Abstract).  Carbon provided to the microorganisms is converted into chemical products which can be recovered from the bioreactor (Abstract).  
Sefton teaches that molecular hydrogen is used as the energy source, and carbon dioxide is used as the carbon source (paragraph 15).  Carbon monoxide can also act as a possible energy source and as a possible carbon source, but carbon monoxide Ralstonia eutropha, also known as Cupriavidus necator; paragraph 18).  
Sefton teaches that the bioreactor includes a substrate port through which a gaseous substrate can be introduced, a media inlet port and a media outlet port (to remove chemical products; paragraph 48).  The bioreactor can also comprise a headspace and a gas release valve to vent gases from the headspace (paragraph 48).  The inlets and outlets are connected via a system for chemical products harvesting and medium reconditioning for recirculation (paragraph 48).  Sefton also teaches that the gas release valve is attached to a system which re-circulates the gaseous substrate back to the substrate port, and may make additions or subtractions to optimize the gas composition (paragraph 48; i.e. off gas as a recycle gas).  
Sefton teaches that some or all of the gas vented through gas vent can be recirculated through one or more of the inlet ports so as to increase its reaction time or effect its degree of reaction by allowing it to again traverse the liquid phase (paragraph 54; i.e., the formed off gas is a recycle gas that makes up over 50% (or more than 86%) of the recycle gas).  Sefton further teaches that a system gas mixing unit can receive carbon-containing waste streams such those from the exhaust gas system and other sources, other gases, and gas recirculated from the gas vent (paragraph 55).  The gas mixing unit can mix the input gas streams to a desired proportion, such as about 60% to 
Regarding claims 1, 10 and 11, Hickey teaches a process for the biological conversion of a gas input stream comprising CO, CO2 and H2 into a liquid product that reduces the dissolved concentration of CO and CO2 in the vessel (paragraph 12).  Hickey teaches that off-gas from the fermentation vessel provides a diluent gas to reduce the concentration of CO in the gas stream entering the fermentation vessel (paragraph 12).  A recycle loop of recycle liquid containing the liquid product transfers the off-gas from the vessel into contact with the gas input stream (paragraph 12; i.e. the recycle gas is formed from more than 50% (or more than 86%) of the off gas).  The recycle loop employs a gas injector (dispersion device) to recover the off-gas from the vessel and mix gas with the recycle liquid to create a gas-liquid dispersion (paragraph 12).  The process simultaneously accomplishes control of both CO and CO2 in the process gas streams (paragraph 13).  
Hickey teaches that a liquid stream is pumped through a gas dispersion device located near the top of the fermentation vessel where the tail gas or off-gas is introduced into the liquid recycle stream, where gas and liquid are mixed in the recycle injector into a fine gas/liquid dispersion (paragraph 14).  The recycle loop provides a single stream that is used concurrently for absorption and compression (paragraph 15).  Hickey also 2, and H2 by contact with fermentation liquid into a liquid product (paragraph 18).  Fermentation liquid from the fermentation vessel is withdrawn at a withdrawal point and pumps the fermentation liquid as a working fluid to a first gas injector, where a gas input stream comprising the feed gas stream and a recycle gas stream passes to the first gas injector (paragraph 18).  
The gas injector discharges a feed gas-liquid dispersion into the fermentation liquid at a discharge point in the fermentation vessel and contact with microorganisms converts the feed gas components to liquid products in the fermentation vessel (paragraph 18).  The process withdraws off-gas comprising CO2 from the fermentation vessel, passes a recycle liquid comprising water and the liquid product from a CO2 stripper to a second gas injector, and passes off-gas into the second gas injector to produce an off-gas-liquid dispersion (paragraph 18).  A gas separation tank collects the off-gas-liquid dispersion and discharges a recycle gas (paragraph 18).  At least a portion of the feed gas passes into at least one of the recycle gas or the off-gas to provide the gas input stream to the fermentation vessel (paragraph 18).  The recycle liquid passes from the gas separation tank to the CO2 stripper that removes CO2 therefrom and discharges the stripped CO2 as a vent gas stream or CO2 tail gas stream (paragraph 18; i.e., a portion of the off gas not used is purged from the reactor).  
Hickey further teaches that the recycle injector in the recycle loop can receive both the off-gas stream and the feed gas stream, where the recycle injector then discharges the gas mixture as a fine gas liquid dispersion (paragraph 19).  Mixture of the off-gas stream dilutes the feed gas stream to reduce the concentration of CO, while at the same 2 from both the off-gas and feed gas streams (paragraph 19).   
In view of the above, Hickey teaches that portions of off gasses produced from the fermentation can be recycled from the head space as a recycle gas back into the supply gas as a component of the supply gas feed, where the recycled off-gas stream dilutes the feed gas stream to reduce the concentration of CO, while at the same time the mixture of the streams effects absorption of CO2 from both the off-gas and feed gas streams, and  unused portions of the recycled off-gas is purged from the bioreactor.
Hickey teaches that any arrangement of a bioreactor that receives a feed gas comprising CO and produces an off-gas comprising CO2 and H2 can be used (paragraph 25).  Any suitable microorganisms that have the ability to convert the syngas components: CO, H2, CO2 individually or in combination with each other or with other components that are typically present in syngas may be utilized (paragraph 33). 
A person of ordinary skill in the art would have been motivated to combine the teachings of Betta, Sefton and Hickey since all the references are involved in bioprocessing and biofermentation of microorganisms to produce organic chemicals, where Betta and Sefton teach that biochemicals that can be produced from Cupriavidus necator include hydroxybutyrates such as polyhydroxybutyrate (PHB; production of polyalkanoates) within a fermentation process that includes the use of H2, CO2, CO, and/or O2 as energy and substrate within supply and recycle gas feeds for the production of such biochemicals, Betta teaches a fermentation bioreactor with inline sensors and feed lines that can maintain or supplement supply and recycle feed gas components at consistent levels, Sefton teaches specific proportions of gas feeds that can be used in the 
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Betta, Sefton and Hickey since all the references are involved in bioprocessing and biofermentation of microorganisms to produce organic chemicals, where in doing so would provide an advantage to Betta by expanding bioreactor systems and components that could formulate recycle feed gas compositions and provide recycle feed gas from off gases that can be stripped of non-essential amount of gasses that are subsequently purged.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive. 
With regard to Applicant’s argument that the references fail to teach or suggest the 85% or more hydrogen conversion rate (Reply, pages 9-10), this is not persuasive in view Cupriavidus necator, including Cupriavidus necator DSM number 531 or 541; paragraph 23) within the above equipped bioreactor would innately convert more than 85% (or 90%) of the hydrogen gas supplied to the culture in the production of products such as polyalkanoates. 
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same chemoautotrophic organism with the same substrates (such as hydrogen, carbon dioxide and oxygen) to produce the same products (polyalkanoates, such as polyhydroxybutyrate) as Applicant) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) where the Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease.  Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating).
In the instant case, as noted above, Betta teaches the microorganism utilized is a strain of the species Cupriavidus necator (e.g., Cupriavidus necator DSM number 531 or 541; paragraph 23), where Cupriavidus necator is the same chemoautotrophic strain utilized by Applicant (e.g. see instant claim 12).  The originally filed specification indicates that the chemotrophic organism within the culture is Cupriavidus necator (paragraphs 11 and 51; see also instant claim 12).  The originally filed specification (paragraph 37) also indicates that in general, the lower the hydrogen molar flow rate in the off-gas relative to that of the supply gas, the higher the consumption of the supply gas hydrogen by the culture.  Further, more than 90% of the hydrogen in the supply gas (e.g., more than 92%, more than 94%, more than 96%, or more than 98%) is converted by the culture (paragraph 37).  In view of the above, even though Betta is silent with regard to a material’s (i.e., Cupriavidus necator) property, that property (i.e., the hydrogen conversion rates of the chemoautotrophic organism culture within instant claims 1 and 23) can be 
With regard to Applicant’s argument that the claimed total hydrogen conversion rate cannot be inherently disclosed by Betta since the Office Action explicitly admits that Betta fails to disclose other aspects of the claims (e.g., 5% nitrogen or less, the recycle gas comprises at least 50% of the off-gas produced, etc.; Reply, pages 9-10), this is not persuasive since Applicant’s argument is not consistent with the teachings within the rejection and the provided rationale for obviousness (expressly incorporated herein).  Applicant is not taking into consideration of the Betta teachings, as well as the teachings from the secondary references.
With regard to Applicant’s argument that the claimed invention has advantages that could not have been reasonably predicted from the cited references (Reply, pages 10-11), this is also not persuasive in view of the above rejection and rationale for obviousness (see the above paragraphs concerning the Cupriavidus necator culture converting more than 85% (or 90%) of the hydrogen in the supply gas; expressly incorporated herein).
With regard to Applicant’s argument that in view of the examples, there is no way that a person of ordinary skill in the art could reasonably predict that the presently claimed method could have a total hydrogen version rate of 85% or more of the hydrogen in the supply gas as claimed (Reply, pages 10-11), which appears to be an argument of unexpected results, this is also found not persuasive since this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art.  Attorney argument is not evidence unless it is an admission, in which case, an In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974).  See MPEP § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  Applicant’s argument is also not persuasive in view of the above rejection and rationale for obviousness (see the above paragraphs concerning the Cupriavidus necator culture converting more than 85% (or 90%) of the hydrogen in the supply gas; expressly incorporated herein).
In view of the above rejection and provided rationale for obviousness (expressly incorporated herein), it is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection has been maintained.

Claim 26 remains rejected under 35 U.S.C. § 103 as being unpatentable over Betta Sefton and Hickey, as applied to claims 1-13 and 21-25, above, further in view of Tanaka et al. (Biotechnology and Bioengineering, Vol. 45, No. 3, pp. 268-275; 1995; cited in the IDS dated 4/23/2020).
The teachings of Betta, Sefton and Hickey, above, are herein relied upon.  Although the combined teachings of Betta, Sefton and Hickey teach that biochemicals Cupriavidus necator include organic chemicals including hydroxybutyrates such as polyhydroxybutyrate (PHB; paragraphs 142 and 193; i.e., production of polyalkanoates), Betta, Sefton and Hickey do not explicitly teach that the polyhydroxybutyrate is poly(3-hydroxybutyrate, also known as P3HB).
Tanaka teaches that the hydrogen-oxidizing bacterium, Alcaligenes eutrophus (now known as the species Cupriavidus necator, where both Betta and Tanaka use the same Cupriavidus necator strain) autotrophically produces biodegradable plastic material, poly(D-3-hydroxybutyrate) (P(3HB)), from carbon dioxide, hydrogen, and oxygen (Abstract).  
It is additionally noted that Tanaka teaches that in autotrophic cultivation of the microorganism, it is essential to eliminate possible occurrence of gas explosions from the fermentation process (Abstract).  Tanaka teaches a bench-plant scale, recycled-gas, closed-circuit culture system equipped with several safety features to perform autotrophic cultivation of Cupriavidus necator by maintaining the oxygen concentration in the substrate gas phase below the lower limit for a gas explosion (6.9%; Abstract).  A substrate gas mixture will not explode if the oxygen concentration is lower than about 6%-referred as the “lower explosion limit” for oxygen (page 268, column 2, paragraph 3).  The lower limit for oxygen in the substrate gas mixture used for cultivation of hydrogen-oxidizing bacteria was determined to be 6.9%, whereas that for hydrogen was about 4% (page 268, column 2, paragraph 3).   Safe autotrophic cultivation of Cupriavidus necator can, therefore, be accomplished if the concentration of oxygen or hydrogen is maintained below these lower limits, respectively (page 269, column 1, paragraph 1).  
Cupriavidus necator include hydroxybutyrates such as polyhydroxybutyrate (PHB; production of polyalkanoates), while Tanaka teaches the use of the same Cupriavidus necator strain in a fermentation process that produces poly(3-hydroxybutyrate).
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Betta, Sefton and Hickey with Tanaka since all the references are involved in bioprocessing and biofermentation of microorganisms such as Cupriavidus necator to produce hydroxybutyrates such as polyhydroxybutyrate, where in doing so would provide an advantage to Betta, Sefton and Hickey by expanding the production to specific high value polyhydroxybutyrates such as poly(3-hydroxybutyrate) since Tanaka teaches that such a high value product can be produced in the same Cupriavidus necator strain as in Betta, Sefton and Hickey.
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, page 11), Applicant relies on arguments from the rejection of Betta, Sefton and Hickey, above, to argue this rejection.  Therefore, the response set forth above for the rejection based on of Betta, Sefton and Hickey, above, also applies to this rejection.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631